DETAILED ACTION
Response to Amendment
The present action is in response to the supplemental amendment filed May 19, 2022.
The supplemental amendment to the claims filed May 19, 2022 has been entered, however are subjected to 112 rejections as discussed below.
The supplemental amendment to the drawings filed May 19, 2022 has been entered, however the drawings contain new matter and are objected to, as discussed below.
The supplemental amendments to the specification filed May 19, 2022,  March 9, 2022, October 1, 2021, and August 18, 2021 have NOT been entered because it does not conform to 37 CFR 1.125(b) and (c) because:
the statement as to a lack of new matter under 37 CFR 1.125(b) is missing, or
a marked-up copy of the substitute specification has not been supplied (in addition to the clean copy)
A substitute specification is required pursuant to 37 CFR 1.125(a) because it must be properly marked up and include no new matter.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.
Further, the specification would be objected to because of the following informalities: 
page 5/28 recites in the second paragraph “European Patent Office No. DE 2950742A1 withdrawn by Wall.” The reference appears incorrect, as DE2950742 is a German document with inventor Rose.  
the arrangement of the papers is also improper, the specification was presented in pages 2-6 and in pages 18-19 of the reply. The specification should be presented together sequentially and the drawings should be separately provided.
Appropriate correction is required.
The amendment filed May 19, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
 	In the specification and drawings:
The disclosure includes “Brief Descriptions” of Figures 5, 7-12 and 14 which include elements that were not previously disclosed or previously shown.
Figures 5, 12, and 14 show the upper bracket (1) with front and back clamps (17) and drilled hole in the bracket, which were not previously disclosed or shown; the original disclosure supports the upper bracket having only one lap hook; the details shown are not supported by the original disclosure.
Figures 5, 9, 10, and 14 show the lower bracket (5) having front and rear clamps (17), which were not previously disclosed or shown; the original disclosure supports the lower bracket having only one lap hook; the details shown in Figures 9 and 10 are also not supported by the original disclosure.
The tray (4) was not originally presented with an additional container body (9) or a sloped face; the original disclosure provides support for only one container, the newly added drawings show an additional container body and a sloped face.
The details of the indexing pin of Figure 11 are not supported by the original disclosure, the original disclosure fails to describe or show the features shown in the new figure.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claims 1, 6, 11, and 16 are objected to because of the following informalities:  The claims contain typographical errors: “then” should read “than.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, 11, and 16 have been amended to require “when said elongated inner tubes are inserted into the elongated outer tubes, the elongated inner and elongated outer tubes produce a telescoping tube” and the claims later recite “each upright elongated telescoping tube.” The recitation “when said elongated inner tubes are inserted into the elongated outer tubes, the elongated inner and elongated outer tubes produce a telescoping tube” sets forth for a single telescoping tube but it appears that the claim requires a plurality (“each”). If a pair of telescoping tubes are required, the claims should clearly set forth for a pair. For example, suggested claim language includes, but not limited to, --when said elongated inner tubes are inserted into respective elongated outer tubes, the elongated inner and elongated outer tubes produce a pair of telescoping tubes.-- 
Claims 5, 10, 15, and 20 each recites “wherein said telescopic tubes are stopped using telescoping tube clamps instead of indexing pins.” The claims are indefinite because the claims depend from an independent claim requiring indexing pins. The claims are improper as it appears to be un-claiming the indexing pins required of the independent claims. It is therefore unclear what is required of claims 5, 10, 15, and 20. If the applicant intends for the step ladder safety device and tool tray of the independent claims to utilize the alternative of telescoping tube clamps or indexing pins, it is suggested that the independent claims set forth for the alternative. For example, independent claim 1 can recite --each upright elongated telescoping tube includes an indexing pin or a telescoping tube clamp to stop the essentially upright elongated inner tube in position-- 
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The claims are not obvious in view of the closest prior art of record; however the claims are subjected to 112 rejections and issues discussed above.
Applicant’s Next Steps
Examiner would like to recommend that the Inventor reach out to the Pro Se Assistance Program at 1-866-767-3848 (https://www.uspto.gov/patents/basics/using-legal-services/pro-se-assistance-program) for any questions regarding filing.
Examiner recommends that in order to ensure future replies are properly made to please see the following for an example of an applicant’s reply (https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf) and to please review 37 CFR 1.121 of the USPTO MPEP for the manner of making amendments (https://www.uspto.gov/web/offices/pac/mpep/s714.html).
In the Applicant’s next response, please submit: 
Amended Specification
Specification amendments are to be made with respect to the last entered specification dated September 4, 2019 (since the supplemental specification was not entered due to the issues pointed out above).
Applicant may submit an amended specification by submitting either: 1) an amendment to delete, replace, or add paragraphs, or  2) replacement sections, or 3) a substitute specification (see MPEP 37 CFR 1.121).
(1) Amendment to delete, replace, or add a paragraph. Amendments to the specification, including amendment to a section heading or the title of the invention which are considered for amendment purposes to be an amendment of a paragraph, must be made by submitting:
(i) An instruction, which unambiguously identifies the location, to delete one or more paragraphs of the specification, replace a paragraph with one or more replacement paragraphs, or add one or more paragraphs;
(ii) The full text of any replacement paragraph with markings to show all the changes relative to the previous version of the paragraph. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived;
(iii) The full text of any added paragraphs without any underlining; and
(iv) The text of a paragraph to be deleted must not be presented with strike-through or placed within double brackets. The instruction to delete may identify a paragraph by its paragraph number or include a few words from the beginning, and end, of the paragraph, if needed for paragraph identification purposes.
(2) Amendment by replacement section. If the sections of the specification contain section headings as provided in § 1.77(b), § 1.154(b), or § 1.163(c), amendments to the specification, other than the claims, may be made by submitting:
(i) A reference to the section heading along with an instruction, which unambiguously identifies the location, to delete that section of the specification and to replace such deleted section with a replacement section; and
(ii) A replacement section with markings to show all changes relative to the previous version of the section. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.
(3) Amendment by substitute specification. The specification, other than the claims, may also be amended by submitting:
(i) An instruction to replace the specification; and
(ii) A substitute specification in compliance with §§ 1.125(b) and (c).
Substitute specification must fulfill the 3 requirements (37 CFR 1.125):
			1) clean copy;
			2) marked-up copy;
			3) statement that the substitute contains no new matter
Amended Claims
	Marked-up claim set addressing the 112 rejections discussed above with mark-ups from the last entered claim set dated May 19, 2022.
Amended Drawings
	New drawings removing the new matter identified above from the last entered drawings dated May 19, 2022.
	It is noted that all changes made to the drawings must be explained in detail in either the drawing amendment or remarks section of the amendment paper.
Remarks
	Remarks addressing amendments made. Remarks addressing the objections and rejections made in the present office action. If applicant disagrees with any of the above objections or rejections, please provide remarks and arguments addressing the applicant’s contentions. 
Proper signature
	If using a digital signature, it should include slashes, see examples (https://www.uspto.gov/sites/default/files/documents/sigexamples_alt_text.pdf). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Johnnie A. Shablack/Primary Examiner, Art Unit 3634